DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Player on 7 July 2021.
The application has been amended as follows: 
In Claim 1:
In line 4, “adjusted to” is replaced with --configured to--. 
In line 8, “adjusted to” is replaced with --configured to--. 
In line 12, “adjusted to” is replaced with --configured to--. 
In line 19, “adjusted to” is replaced with --configured to--. 
In Claim 2:
In line 2, “adjusted to” is replaced with --configured to--. 
In Claim 5:
In line 2, “adjusted to” is replaced with --configured to--. 
In line 5, “adjusted to” is replaced with --configured to--. 
In Claim 9:
In line 2, “adjusted to” is replaced with --configured to--. 



Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest the apparatus as claimed by Applicant. In particular, the prior art fails to disclose a computer system with a first interface configured to receive and operating parameter signal, a second interface configures to receive a user response signal, and an evaluation unit, configured to generate data using a neural network using data tuples relating to user response and operating parameters, wherein the apparatus is configures to compare operating parameters with reference data to derive a typical user response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7 July 2021